DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
	1)  Applicant’s argues:
	Imamura (US 4,264,31)  does not correspond to one of the plurality of sheet members forming the unvulcanized rubber sheet for the compression rubber layer  and the tension member and adhesion rubber layers of Imamura contain no short fibers. Neither Tamura (US 2017/0248208) and Kitahama (JP2000153558A) teach or suggest the compression rubber layer comprises short fibers oriented in the belt width direction , 	As such, the combination of Imamura, Tamura, and Kitahama does not result in the limitation of  “the unvulcanized sleeve formation step further comprises laminating a plurality of sheet members, which each contain the short fibers, forming the unvulcanized rubber sheet for the compression rubber layer"  as recited in Claim 1. (Applicant Arguments/Remarks Made in an Amendment , November 24, 2021 p 5)
	Examiner answers:
	While Applicant amended Claim 1 to add to the unvulcanized sleeve formation step that the step of …”laminating a plurality of sheet members, which each contains the short fibers, forming the unvulcanized rubber sheet for the compression rubber 
	 Examiner recommendation is that a step wise listing of the various process steps such as shown in Fig. 3 would be helpful.
	

 Also, Examiner continues to  maintain that Kitahama does disclose a compression (compressed) rubber layer (paragraph [0052] …and at least a compressed rubber layer…placed on the matrix…) containing short fibers (Fig. 1 paragraphs [0017]  …Short fibers (not shown) having a length of 2 to 20 mm are blended in the compressed rubber layer – 3 at a ratio of 10 to 40 parts by weight with respect to 100 parts by weight of rubber, and are oriented in the width direction of the belt…). 
	
	2) Applicant argues:
	While Tamura teaches a cog formation step of forming a  plurality of cogs which is performed by a water jet-processing machine, it does so by the formation of tooth portions, which are each formed separately from a belt body. These are merely formed as projection portions but not processed (gouging) of a rubber layer (processing of depressed portions).
	Moreover, Tamara teaches a flat belt which intrinsically does not have a compression rubber layer  and the mere fact that tooth portions are formed on a flat belt “by cutting by means of a cutting plotter or a water jet” (Tamara paragraph [0117]) does the compression rubber layer” as recited in Claim 1 [underlining by Applicant] (Applicant Arguments/Remarks pp 5-6).

	Examiner answers:
Tamura discloses that the flat belt may have a multi-layered structure (paragraphs [0100] [0105]) and while as a separate reference it discloses material compositions of varying hardness including rubber (paragraph [0098])  and does not explicitly disclose a compression rubber layer, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, Tamura teaches forming tooth portions that can be cut by water jet which while in  one embodiment these are formed separately and then bonded to the flat belt (paragraph [0117]), there is also indication that this is a continuous molding operation (paragraph [0117] …tooth portions are formed continuously…) and, therefore, is analogous to the method of making a belt that is cogged (toothed) for transmitting power that can mesh with teeth of a toothed pulley (Tamara , paragraphs [0002] [0003]) analogous to the instant invention. 
	
	Moreover, the Examiner contends that the fact that the prior art does not teach or suggest the alternative of gouging cog (teeth) portions from a pre-existing layer rather than pre-forming to bond them to a flat belt does not negate the prior art suggestion of . 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 4,264,315) in view of Tamura (WO 2016/068296) and further in view of Kitahama (JP2000153558A citations are from machine translation) - citations to Tamura are from English equivalent US 2017/0248208.
Regarding Claim 1, Imamura discloses a method for manufacturing a cogged V-belt having a plurality of cogs on a belt inner peripheral side (abstract, 4:62-65), which cogs are arranged each extending in a belt width direction and spaced apart from each other in a belt longitudinal direction (6:4-7), the method comprising: an unvulcanized sleeve formation step (abstract) of laminating a plurality of unvulcanized rubber sheets (Fig. 9, 5:1-7; 17-21 first rubber sheet – 2’ second rubber sheet – 6’)  comprising 
at least an unvulcanized rubber sheet for a compression rubber layer (to be a compression rubber layer disposed on the belt inner peripheral side (Fig. 9 5:1-7 first rubber sheet – 2’) and an unvulcanized rubber sheet for a tension rubber layer to be a tension rubber layer disposed on the belt outer peripheral side (Fig. 9 5:7-21 tensile member – 4 adhesion rubber sheet – 3’ second rubber sheet – 6’), thereby forming an unvulcanized sleeve (abstract step (e) 5:21 an assembly see also claim 9 step (2)); 
a vulcanized sleeve formation step of vulcanizing the unvulcanized sleeve after the unvulcanized sleeve formation step, thereby forming a vulcanized sleeve (5:36-42).
However, while Imamura discloses that cogs may be formed on the upper and/or lower surface of the V-belt, this reference is silent as to the method of forming the cogs and while the presence of short fibers, which is mixed in rubber and employed in the first and second rubber layers is disclosed (6:12-15), it is silent as to short fibers located in a compression rubber layer or that are oriented in the belt width direction. 

Tamura teaches a cog formation step of forming the plurality of cogs (teeth) on a flat belt (Fig. 6 paragraph [0117] tooth portions – 13 flat belt – 10; tooth shape formed by cutting by cutting plotter or water jet) after the vulcanized sleeve formation step (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Imamura to incorporate the teaching of Tamura whereby a method of manufacturing a cogged V-belt not only includes an unvulcanized sleeve formation step with a compression rubber layer and a tension rubber layer from rubber sheets wound on a cylindrical mandrel, as disclosed by Imamura and Tamura, but would also include a cog formation step of forming a plurality of cogs by water jet-processing the compression rubber layer after the vulcanized sleeve formation step of Imamura.
 One with ordinary skill in the art would be motivated to include this step because the tooth portions of the flat belt can be precisely formed (Figs. 1, 9 paragraph [0143]).
	Moreover, the fact that the prior art does not teach or suggest the alternative of gouging cog (teeth) portions from a pre-existing layer rather than pre-forming to bond them to a flat belt does not negate the prior art suggestion of the claimed invention – see MPEP 2143.01 § I. Also, known work in one field of endeavor may prompt variations of it for use in either the same field  or a different one – MPEP 2143 F. 

However, while Imamura discloses the use of short fibers reinforcing the first and second rubber layers (2 and 6, or 6b and 2b) (Fig. 7, 9 4:65-58), neither it nor Tamura disclose that short fibers are present in a compression rubber layer nor whether the compression rubber layer comprising short fibers are oriented in the belt width direction. 


[AltContent: arrow] wherein the unvulcanized sleeve formation step further comprises laminating a plurality of sheet members (paragraph [0052] a rubberized rubber is wrapped to form a vulcanized belt sleeve by heating and pressurizing from the outer surface…), which each contain the short fibers (Fig. 1 paragraph [0017] short fibers (not shown) having a length of 2 to 20 mm are blended in the compressed rubber layer – 3 … and are oriented in the width direction of the belt (buried)).
			
    PNG
    media_image1.png
    510
    476
    media_image1.png
    Greyscale

		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imamura and Tamura to incorporate the disclosure of Kitahama whereby a method of manufacturing a cogged V-belt including an unvulcanized sleeve formation step with a compression rubber layer and a tension rubber layer from rubber sheets wound on a cylindrical 
would further consider that the unvulcanized rubber sheet for the compression rubber layer is laminated  with a plurality of sheet members in the unvulcanized sleeve formation step and that this compression rubber layer comprises short fibers oriented in the belt width direction, as disclosed by Kitahama. 	
One with ordinary skill in the art would consider these added features because these added short fibers provide greater hardness to the portions where they are added (paragraph [0030]) which in turn provide a longer life to the cogged V-belt by preventing the cog shape from collapsing due to manufacturing causes (paragraph [0009]).

Regarding Claim 2, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 1, and Imamura further discloses that the unvulcanized rubber sheet for the compression rubber layer (4:53-58 first and second rubber layers may be reinforced with short fibers), which is laminated in the unvulcanized sleeve formation step (abstract step (f)), comprises short fibers oriented in the belt width direction (see claim 11).

Regarding Claim 3, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 2, and Imamura further discloses wherein in the unvulcanized sleeve formation step, a plurality of sheet members, which each contain the short fibers and are laminated with each other (abstract steps (b)-(d)) are used as 

Regarding Claim 4, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 1, and Imamura further discloses wherein in the unvulcanized sleeve formation step (abstract step (e)), an unvulcanized rubber sheet to be an adhesion rubber layer is disposed between the unvulcanized rubber sheet for a compression rubber layer(Fig. 9 5:1-21 first rubber sheet – 2’ adhesion rubber sheet – 3’ tensile member – 4 second rubber sheet – 6’)  and the unvulcanized rubber sheet for the tension rubber layer (see also 1:39-46).

Regarding Claim 5, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 4, and Imamura further discloses in the unvulcanized sleeve formation step, a cord extending in the belt longitudinal direction is disposed in the unvulcanized rubber sheet for the adhesion rubber layer (Fig. 9 abstract step (c), 5:9-12 tensile member – 4).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712